Per Curiam.
On the 14th day of February, 1931, before maturity, the appellant, the payee of a note, indorsed the same on the back thereof as follows: “ I hereby assign all my right and interest in this note to Richard Fay in full.” (Signed) “ Harry C. Witte.” Section 68 of the Negotiable Instruments Law expressly provides that a qualified indorsement constitutes the indorser an “ assignor of the title to the instrument.” The indorsement in question is in the language of a mere assignment of the title to the instrument, which satisfies in full the definition of what a qualified indorsement constitutes. If the words “ without recourse ” constitute the symbol of an assignment of title and if “ words of similar *568import ” is a phrase intended to permit an assignment of title to be tersely expressed, we can only believe it to have been the intent of the Legislature that language expressing in full an assignment of title constitutes a qualified indorsement. The sole purpose of the symbol for an assignment was the commercial need for brevity. Had the assignor of the note, by a separate instrument, used this language to assign one or more notes, no one would claim the transaction to be other than an assignment. In this case the assignor has used the same language necessary to an assignment but has placed it upon the back of the note. We see no difference in implication. This was not the usual method of indorsing a note where one intended to be hable as an indorser. Under a fair reading of the statute we think it constituted a qualified indorsement.
The order should be reversed upon the law, with costs, and the complaint dismissed, with costs.
Hinman, Rhodes and Crapsek, JJ., concur; Hill, J., dissents, with an opinion, in which Van Kirk, P. J., concurs.